DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of solid -free drilling fluid, claims 1, 2, 4-9 and 18 in the reply filed on  3 August 2022 is acknowledged.
Claims 19-23, 32, 33, 36, 49, 50 and 54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, noting  that claims 20-23 require the presence of  solid particles of bentonite, fiber and/or graphite. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low viscosity” in claim 1 and “regular viscosity”  in claim 6 are relative terms which render the claims indefinite. The term “low viscosity” and “regular viscosity” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For prior art purpose, any polyanionic cellulose meets the limitation of a low or regular viscosity polyanionic cellulose. 
Claim 7 recites the limitation guar gum, Pac-Rv and potassium chloride.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0203636A1 (Xiang), which is listed in Applicant’s information disclosure statement, in view of US Patent 3738437 (Scheuerman).
Regarding  claim 1,  Xiang teaches a drilling fluid comprises about 1.4 kg  xanthan gum (XAN_PLEX®D), 0.45 Kg PACTMLV and  0.23 kg of partially hydrolyzed polyacrylamide (NEW DRILL®PLUS)  ([0027], Table I and [0032]), which is equivalent to about  0.6% xanthan gum, 0.1% PHPA and about 0.2%  PAC-LV, calculated by the examiner based on  about 228 kg of the fluid (Table I),  which abuts the claimed amount of xanthan gum and  low viscosity polyanionic cellulose, and meets the claimed amount of PHPA, respectively. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 	Xiang does not teach the instantly claimed molecular weight of the partially hydrolysed polyacrylamide.
	Scheuerman teaches that partially hydrolyzed polyacrylamide having molecular weight of above 1 million exemplified as 3.4 million provides effective shale stabilization for drilling fluid (col. 1, line 50-55 and col.4, line 5-10 ), which meets the claimed molecular weight range.
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize partially hydrolyzed polyacrylamide of Scheuerman in the drilling fluid of Xiang.  The rationale to do so would have been the motivation provided by the teachings of Scheuerman that to do so would predictably provide shale stabilization (col.1, line 50-55). 
Regarding the viscosity of the drilling fluid of claims 2 and 4,  Xiang and Scheuerman teach all of the claimed ingredients in the claimed amounts, absent evidence to the contrary, one of ordinary skill in the art would expect that the claimed viscosity  would naturally arise and be achieved by the drilling fluid of Xiang and Scheuerman.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  
	Regarding claim 6,  Xiang teaches that the drilling fluid comprises potassium chloride (Table I).

Claims 1, 2, 4-9 and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Scheuerman in view of US2005/0187113A1 (Hayes).
Regarding  claim 1,  Scheuerman teaches a drilling fluid comprises  a partially hydrolyzed polyacrylamide polymer of molecular weight above one million, exemplified as 3.4 million (col. 1, line 50-60, col.3,line 60-col.4, line 10 and col. 5, line 1-10), which meets the claimed molecular weight range; a rheology modifier such as  XC polymer (col. 10, line 30-35), i.e., xanthan gum; a filter loss additive exemplified as 0.1 pound per barrel of a  polyanionic cellulose (col.10, line 49-52 and col.12, line 30-31), which is equivalent to about 0.028 wt. %, which meets the claimed amount polyanionic cellulose.
Scheuerman further teaches that the partially hydrolyzed polyacrylamide is present in an amount of 0.2 to 0.75 ppb (col. 5, line 1-5), i.e.,  0.057 wt. % to 0.21 wt. %, which overlaps with the claimed range.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the partially hydrolyzed polyacrylamide at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Scheuerman does not expressly disclose the amount of rheology modifier XC polymer (i.e. xanthan gum) . 
Hayes teaches that rheology modifier in the form of xanthan gum  is present in a drilling fluid in a concentration of 0.43 grams per liter  to 2.9 grams per liter to provide sufficient carrying capacity of a drilling fluid  ([0091] and [0094]),   which  is equivalent to  about 0.04  wt. % to 0.29 wt.%, which overlaps with the claimed range, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include xanthan gum in the drilling fluid of Scheuerman in the amount taught by Hayes. The rationale to do so would have been the motivation provided by the teachings of Hayes that to do so would predictably provide  sufficient carrying capacity of a drilling fluid  ([0091].
Regarding the viscosity of the drilling fluid of claims 2 and 4, Scheuerman and Hayes teach all of the claimed ingredients in the claimed amounts, absent evidence to the contrary, one of ordinary skill in the art would expect that the claimed viscosity  would naturally arise and be achieved by the drilling fluid of  Scheuerman and Hayes.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  
Regarding claim 5,  as set forth above, Scheuerman and Hayes teaches  0.04  wt. % to 0.29 wt.% of xanthan gum (Hayes [0094]),  which encompasses the claimed 0.18 wt.%.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the partially hydrolyzed polyacrylamide at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).

 Scheuerman further teaches 0.057 wt. % to 0.21 wt. % of partially hydrolyzed polyacrylamide (col. 5, line 1-5), which abuts the claimed 0.05 wt.%, and  0.028 wt. % of polyanionic cellulose ( col.12, line 30-31), which abuts the claimed 0.02 wt.% . 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 6-8,  Scheuerman  teaches that the drilling fluid comprises 10 -35 pounds per barrel of  potassium chloride (col.5, line 4-6 and line 28-32), which is equivalent to about 2.8 to 10 wt.% calculated by the examiner, which overlaps with  the claimed amount and a prima facie case of obviousness exists. 
Regarding claim 9, the combined teachings of Scheuerman and Hayes are set forth above.
Hayes further teaches that guar gum may also be added in the drilling fluid  in combination with xanthan gum as a rheology modifier to increase carrying capacity of the drilling fluid ([0091] and claim 13). 
Hayes is silent on the amount of guar gum, however,  a person of ordinary skill in the art would have been motivated to adjust the amount of guar gum  in order to obtain a workable product, in the instant case, a drilling fluid of sufficient carrying capacity.  It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
Regarding claim 18,  Scheuerman  teaches the drilling fluid is a substantially clear fluid (col. 1,line 43-48 and claim 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766